DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 6, and 17-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3: The term “close vicinity” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the limitation "the first inflection point".  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 3 rather than from claim 1.
Claim 6 inherits the indefiniteness of claims 3 and 4.
Claim 17: The term “close distance” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 18-20 inherit the indefiniteness of claim 17.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, unpatentable over Mourad (US 2010/0236740).
Claims 1 and 2:  Mourad discloses a paper machine clothing (papermaking fabric 104) comprising a substrate having an upper side (top surface 106), a lower side (bottom surface 114), and two lateral edges and a usable region between the two lateral edges (as in Figure 11).  The usable region has a plurality of non-cylindrical through-channels (through-voids 102) formed therein extending through the substrate and connecting the upper side with the lower side.  See Figures 1A, 1B, 2A, and see paragraphs [0051] and [0052].  In Figure 6, see paragraph [0065], the non-cylindrical through-channels are elliptical at the upper side (602), and circular at the lower side (604), as indicated by the arrows below.  These through-channels have a smaller cross sectional area at the lower side (604) than at the upper side (602). Thus, the non-cylindrical through-channels have a cross sectional area becoming smaller in a thickness direction of the substrate from the upper side to (at least) a middle region of the substrate between the upper side and the lower side (see Figures 2A and 2B).  In Figure 6, the upper rim of each through-channel on the upper side (602, 902) directly contacts at least one (six) upper rim of a neighboring through-channel at one common maximum.  Therefore, Mourad discloses the claimed substrate, through-channels, and upper rims as claimed.  

    PNG
    media_image1.png
    384
    866
    media_image1.png
    Greyscale

Regarding the claimed sectional plane and intersecting line, note that the upper side (602) in Figure 6 is structurally identical to Figure 14 of the instant application, or is so close thereto that one skilled in the art would expect them to have the same features.  The clothing of the instant application is disclosed as comprising the claimed sectional plane parallel to the thickness direction of said substrate, including at least one common local maximum and including or intersecting the central axis of at least one neighboring through-channel to define an intersecting line with a sidewall of at least one neighboring through-channel, wherein any intersecting line includes a convexly shaped first portion, a concavely shaped second portion, and a convexly shaped third portion in the thickness direction of the substrate from the at least one common local maximum toward the middle region of said substrate.  Therefore, the clothing of Figure 6 of Mourad, being structurally identical to the clothing of Figure 14 of the instant application, has the same sectional plane and intersecting line as claimed, or is so close to, absent any substantial structural differences, that it would be obvious to one skilled in the art before the effective filing date of the invention that the clothing of Figure 6 of Mourad be expected to have effectively the same sectional plane and intersecting line as claimed.
Claims 3 and 4:  Because the clothing of Figure 6 of Mourad is structurally identical to the clothing of claim 1, the intersection line must also comprise the claimed locations of inflection points. 
Claims 5 and 6:  In Figure 6, all of the through-channels have an upper rim that contacts an upper rim of at least one neighboring through-channel at a common local maximum. See claims 1 and 2 above regarding the features of the sectional plane and intersecting line.
Claim 9:  In Figures 2A and 6, the surface on the lower side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.  The percentage of surface that is flat and orthogonal can be easily approximated from the annotated Figure 6 above, where a unit cell is drawn on the lower side (604).   This unit cell has an area of D x D sqrt 3, the same as for the upper side.  The diameter d (arrow) of the through-channels on the lower side (604) of the substrate is about D/3 (seen more clearly on the upper side 602).  The area of the lower side opening is therefore  x (D/3)^2.  The unit cell includes exactly two through-channels, one in the center and 1/4 at each corner.  Accordingly, the percent open area of the through-openings on the lower side is given by 
2 x  x (D/3)^2
D x D sqrt 3

= (3.14159)      
(18)(sqrt 3)

= 0.10, or 10% open area.

Therefore regarding claim 9, 90% of the surface on the lower side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate, which falls at the endpoint of the claimed range of 70 % to 90%.
Claim 10: Mourad teaches that the ratio (x1/x2, y1/y2) of the diameter (x1, y1) of the through-channels on the upper side to the diameter (x2, y2) on the lower side is greater than 1.1.  See paragraph [0053].  In Figure 6, the ratio is about 3 (see above).  For 80% of the surface on the lower side to be flat and substantially orthogonal to the thickness direction of the substrate, then the amount of open area is 20% and d= 2.1 D. The ratio is 2.1, which is greater than 1.1 taught by Mourad.  Therefore, Mourad encompasses values including the claimed value that about 80% of the surface on the lower side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.
 Claims 11 and 12: The through-channels in Figure 6 are elliptical at the upper side (602). and circular at the lower side (604). Therefore, the shape of the cross sectional area of all of the through-channels changes along the thickness direction of the substrate from the upper side to the lower side.
Claim 13:  In the embodiments of Figures 6 and 9, the shape of the cross sectional area in the upper region of the through-channel has a dimension extending in the cross-machine direction that is smaller than a dimension extending in a machine direction.
Claim 14: In the embodiment of Figure 10, the shape of the cross sectional area in the upper region (1012) of the through-channel (1016) has a dimension extending in the cross-machine direction that is larger than a dimension extending in a machine direction.
Claim 15: In Figures 2A and 6, the shape of the cross sectional area of the through-channels on the lower side is substantially circular.
Claim 16:  In Figure 6, all the through-channels are arranged in a non-checkered pattern.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth above in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 8:  In Figures 2A and 6, the surface on the upper side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.  Regarding Figure 6, the percentage of surface that is flat and orthogonal can be approximated from the photo of Figure 6.  In the annotated Figure 6 below, a first unit cell is drawn on the upper side (602).  This unit cell has an area of about D x D sqrt 3, where D is the diameter (arrow) of the through-channels on the upper side (602). The area of the upper side through-channel is  x (D/3)^2.  The unit cell includes exactly two through-channels, one in the center and 1/4 at each corner.  Accordingly, the percent open area of the through-openings on the upper side is given by 
2 x  x D^2
D x D sqrt 3

= (3.14159)      
(2)(sqrt 3)

= 0.906, or 90.6% open area.

Therefore, about 9.4% of the surface on the upper side of the substrate in Figure 6 is flat and substantially orthogonal to the thickness direction of the substrate.  This falls outside the claimed range of less than 5%.
Claims 17-20 would be allowable for providing that at least some of the neighboring through holes partially overlap each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748